

EXHIBIT 10.1
 
AMENDMENT NO. 2
 
TO AMENDED AND RESTATED CREDIT AGREEMENT
 
This Amendment No. 2 to Amended and Restated Credit Agreement is dated as of
January 6, 2015 (this “Agreement”), and is among the Lenders identified on the
signature pages hereof as Lenders (which Lenders constitute the Required Lenders
and, as applicable, all of the Lenders directly affected by the applicable
amendments to be effected by this Agreement), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Wells Fargo”), as agent for the
Lenders (Wells Fargo, in that capacity, “Agent”), PAC-VAN, INC., an Indiana
corporation (“Pac-Van”), LONE STAR TANK RENTAL INC., a Delaware corporation
(“Lone Star”), and GFN REALTY COMPANY, LLC, a Delaware limited liability company
(“GFNRC”, and, together with Pac-Van and Lone Star, each a “Borrower”).
 
The Lenders, Agent, Pac-Van, and Lone Star are party to an Amended and Restated
Credit Agreement dated as of April 7, 2014 (as amended, restated, supplemented,
or otherwise modified before the date of this Agreement, the “Credit
Agreement”).
 
The parties desire that GFNRC become a “Borrower” under and as defined in the
Credit Agreement and a “Grantor” under and as defined in the U.S. Guaranty and
Security Agreement.
 
The parties also desire to modify the Credit Agreement in certain respects.
 
The parties therefore agree as follows:
 
1. Definitions. Defined terms used but not defined in this Agreement are as
defined in the Credit Agreement.
 
2. Increase to Maximum Revolver Amount; No Revolver Increase. Agent, Lenders,
and the Loan Parties desire that the Maximum Revolver Amount be increased by
$20,000,000, such that the Maximum Revolver Amount, after giving effect to that
increase and this Agreement, would increase from $200,000,000 to $220,000,000.
In connection with that request, the Lenders have agreed to provide new Revolver
Commitments or increase their existing Revolver Commitments. Agent, Lenders, and
the Loan Parties desire that the desired increase to the Maximum Revolver Amount
become effective as of the effective date of this Agreement. The desired
increase to the Maximum Revolver Commitment to be effected by this Agreement
will not constitute a Revolver Increase.
 
3. Joinder (GFNRC).
 
(a) Pursuant to the Credit Agreement, GFNRC, by its signature below, becomes a
“Borrower” under the Credit Agreement with the same force and effect as if
originally party thereto as a “Borrower,” and GFNRC hereby (1) agrees to all of
the terms and provisions of the Credit Agreement applicable to it as a
“Borrower” thereunder and (2) represents and warrants that the representations
and warranties made by it as a “Borrower” thereunder are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that are already qualified or
modified by materiality in the text thereof) on and as of the date hereof. Each
reference to a “Borrower” in the Credit Agreement shall be deemed to include
GFNRC.
 
 
1

--------------------------------------------------------------------------------

 
(b) In accordance with the U.S. Guaranty and Security Agreement, GFNRC, by its
signature below, becomes a “Grantor” under the U.S. Guaranty and Security
Agreement with the same force and effect as if originally named therein as a
“Grantor,” and GFNRC hereby (1) agrees to all of the terms and provisions of the
U.S. Guaranty and Security Agreement applicable to it as a “Grantor” thereunder
and (2) represents and warrants that the representations and warranties made by
it as a “Grantor” thereunder are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on and as of the date hereof. In furtherance of
the foregoing, GFNRC hereby unconditionally grants, assigns, and pledges to
Agent, for the benefit of the Lender Group and the Bank Product Providers, to
secure the Secured Obligations, a continuing security interest in and to all of
GFNRC’s right, title and interest in and to the Collateral. Each reference to a
“Grantor” in the U.S. Guaranty and Security Agreement shall be deemed to include
GFNRC.
 
(c) Pursuant to the Credit Agreement and the Intercompany Subordination
Agreement, GFNRC, by its signature below, becomes a “Creditor Obligor” under the
Intercompany Subordination Agreement and a “Debtor Obligor” under the Debtor
Obligors’ consent thereto with the same force and effect as if originally named
therein as a “Creditor Obligor” or a “Debtor Obligor,” as applicable, and GFNRC
hereby (1) agrees to all of the terms and provisions of the Intercompany
Subordination Agreement and the Debtor Obligors’ consent thereto applicable to
it as a “Creditor Obligor” or a “Debtor Obligor” thereunder and (2) represents
and warrants that the representations and warranties made by it as a “Creditor
Obligor” or a “Debtor Obligor” thereunder are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on and as of the date hereof. Each reference to
a “Creditor Obligor” or a “Debtor Obligor” in the Intercompany Subordination
Agreement or the Debtor Obligors’ consent thereto shall be deemed to include
GFNRC.
 
(d) Pursuant to the Credit Agreement and the Master Intercompany Note (used in
this Agreement as defined in the Intercompany Subordination Agreement), GFNRC,
by its signature below, becomes a “Debtor Obligor” under the Master Intercompany
Note and a “Creditor Obligor” under the endorsement thereto with the same force
and effect as if originally named therein as a “Debtor Obligor” or a “Creditor
Obligor,” as applicable, and GFNRC hereby (1) agrees to all of the terms and
provisions of the Master Intercompany Note and the endorsement thereto
applicable to it as a “Debtor Obligor” or a “Creditor Obligor” thereunder and
(2) represents and warrants that the representations and warranties made by it
as a “Debtor Obligor” or a “Creditor Obligor” thereunder are true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that are already qualified or
modified by materiality in the text thereof) on and as of the date hereof. Each
reference to a “Debtor Obligor” or a “Creditor Obligor” in the Master
Intercompany Note or the endorsement thereto shall be deemed to include GFNRC.
 
(e) GFNRC authorizes Agent at any time and from time to time to file, transmit,
or communicate, as applicable, financing statements and amendments thereto
(1) describing the Collateral as “all personal property of debtor” or “all
assets of debtor” or words of similar effect, (2) describing the Collateral as
being of equal or lesser scope or with greater detail, or (3) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance. GFNRC also hereby ratifies any and all financing
statements or amendments previously filed by Agent in any jurisdiction in
connection with the Loan Documents.
 
 
2

--------------------------------------------------------------------------------

 
(f) Attached to this Agreement as Exhibit A are supplementary schedules to the
U.S. Guaranty and Security Agreement with respect to GFNRC, which supplementary
schedules supplement the applicable schedules to the U.S. Guaranty and Security
Agreement and shall be deemed a part thereof for all purposes of the
U.S. Guaranty and Security Agreement.
 
(g) Attached to this Agreement as Exhibit B are supplementary schedules to the
Perfection Certificate with respect to GFNRC, which supplementary schedules
supplement the applicable schedules to the Perfection Certificate and shall be
deemed a part of the Perfection Certificate for all purposes under the Loan
Documents.
 
4. Limited Consent (Transfer of Indianapolis Real Property).
 
(a) Borrowers have requested that Agent and the Required Lenders consent to the
transfer by Pac-Van to GFNRC of the Real Property owned by Pac-Van and located
at 9155 Harrison Park Court, Indianapolis, Indiana, in accordance with and as
further described in a general warranty deed dated after the date of this
Agreement between Pac-Van and GFNRC (that Real Property, the “Subject Real
Property”; that general warranty deed, the “Subject Real Property Transfer
Document”; that transaction, the “Subject Real Property Transfer”), a copy of
the form of which is attached to this Agreement as Exhibit C.
 
(b) Agent and the Required Lenders understand (1) that Pac-Van and GFNRC intend
to consummate the Subject Real Property Transfer and that Borrowers desire the
Subject Real Property Transfer to be a Permitted Disposition, and (2) Borrowers
desire that Agent and the Required Lenders consent to the Subject Real Property
Transfer regardless of whether the Subject Real Property Transfer would (absent
this Agreement) constitute a Permitted Disposition or be permitted under
Sections 6.4 and 6.10 of the Credit Agreement.
 
(c) Subject to the other terms of this Agreement, Agent and the Required Lenders
hereby consent to the consummation of the Subject Real Property Transfer in
accordance with the Subject Real Property Transfer Document.
 
(d) Upon its consummation as consented to under this Agreement, Subject Real
Property Transfer will be deemed a Permitted Disposition under the Credit
Agreement.
 
(e) The consents set forth in this Section 4 do not affect the continued
legality, validity, and binding effect of the Credit Agreement and the other
Loan Documents. The Credit Agreement and other Loan Documents continue to be
fully enforceable in each case, except as expressly provided in this Agreement.
The consents set forth in this Section 4 are specifically limited in time and
scope as described above and do not extend or apply to any other event,
occurrence, or circumstances in existence as of the date of this Agreement or
arising after the date of this Agreement. In addition, the consents set forth in
this Section 4 do not constitute or establish (and are not to be deemed to
constitute or establish) a custom or a practice on the part of Agent or any
Lender and do not prejudice any rights of Agent or any Lender in respect of any
other departure from the terms of the Credit Agreement or any other Loan
Document.
 
 
3

--------------------------------------------------------------------------------

 
5. Amendments to Credit Agreement.
 
(a) Section 2.1(b) of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
“           (b)           Amounts borrowed pursuant to this Section 2.1 may be
repaid and, subject to the terms and conditions of this Agreement, reborrowed at
any time during the term of this Agreement, except that any principal amount of
a Real Property Sublimit Loan that is repaid or prepaid may not be reborrowed.
The outstanding principal amount of the Revolving Loans, together with interest
accrued and unpaid thereon, shall constitute Obligations and, subject to the
terms and conditions of this Agreement, shall be due and payable on the Maturity
Date or, if earlier, on the date on which they are declared due and payable
pursuant to the terms of this Agreement. The principal of each Real Property
Sublimit Loan shall be repaid in equal monthly installments, each in an amount
equal to 1/150th (0.666666667%) of the original principal amount of such Real
Property Sublimit Loan, on the first day of each month, beginning on the first
day of the month following the month in which such Real Property Sublimit Loan
was made. Each such repayment of the Real Property Sublimit Loans pursuant to
this Agreement shall permanently reduce the Maximum Real Property Sublimit
Amount by an amount equal to the amount of such repayment, until the Maximum
Real Property Sublimit Amount is reduced to zero, but no such repayment shall
reduce the Maximum Revolver Amount.”
 
(b) Section 2.1(c) of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
“           (c)           Anything to the contrary in this Section 2.1
notwithstanding, Agent shall have the right (but not the obligation), in the
exercise of its Permitted Discretion, to establish and increase or decrease
Receivable Reserves, Inventory Reserves, Bank Product Reserves, Real Property
Reserves, and other Reserves against the Borrowing Base, any Borrowing
Base (Individual), the Maximum Real Property Sublimit Amount, and/or the Maximum
Revolver Amount. The amount of any Receivable Reserve, Inventory Reserve, Bank
Product Reserve, Real Property Reserve, or other Reserve established by Agent
shall have a reasonable relationship to the event, condition, other
circumstance, or fact that is the basis for such reserve and shall not be
duplicative of any other reserve established and currently maintained.”
 
(c) Section 2.3(b) of the Credit Agreement is hereby amended by replacing
“$20,000,000” with “$22,000,000”.
 
(d) Section 2.3(d)(i) of the Credit Agreement is hereby amended by replacing
“$20,000,000” with “$22,000,000”.
 
(e) Section 2.3(d)(iv) of the Credit Agreement is hereby amended by replacing
“$20,000,000” with “$22,000,000”.
 
 
4

--------------------------------------------------------------------------------

 
(f) Section 2.4(e)(i) of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
“           (i)           Borrowing Base (Generally). If, at any time, except to
the extent resulting from the circumstances described in Section 2.4(e)(viii),
(A) the Revolver Usage on such date exceeds (B) the Borrowing Base reflected in
the Borrowing Base Certificate most recently delivered by Borrowers to Agent,
then Borrowers shall immediately prepay the Obligations in accordance with
Section 2.4(f)(i) in an aggregate amount equal to the amount of such excess. In
addition, if, at any time after the occurrence and during the continuance of a
Partition Event, except to the extent resulting from the circumstances described
in Section 2.4(e)(viii), (A) the Revolver Usage of any Borrower on such date
exceeds (B) the Borrowing Base (Individual) of such Borrower reflected in the
Borrowing Base Certificate most recently delivered by Borrowers to Agent, then
Borrowers shall immediately prepay the Obligations in accordance with
Section 2.4(f)(i) in an aggregate amount equal to the amount of such excess.”
 
(g) Section 2.4(e)(ii) of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
“           (ii)           Dispositions (Generally). Within 1 Business Day of
the date of receipt by any Borrower or any of its Subsidiaries of the Net Cash
Proceeds of any voluntary or involuntary sale, expropriations, or disposition by
such Borrower or any of its Subsidiaries of assets (including casualty losses or
condemnations but excluding sales or dispositions which qualify as Permitted
Dispositions under clauses (a), (b), (c), (d), (e), (j), (k), (l), (m), or (n)
of the definition of Permitted Dispositions) constituting Collateral (other than
Eligible Real Property or Real Property Collateral that is the subject of Real
Property Sublimit Loans), Borrowers shall prepay the outstanding principal
amount of the Obligations in accordance with Section 2.4(f)(i) in an amount
equal to 100% of such Net Cash Proceeds (including condemnation or expropriation
awards and payments in lieu thereof) received by such Person in connection with
such sales or dispositions; provided that, so long as (A) no Default or Event of
Default shall have occurred and is continuing or would result therefrom,
(B) such Borrower shall have given Agent prior written notice of such Borrower’s
intention to apply such monies to the costs of replacement of the properties or
assets that are the subject of such sale or disposition or the cost of purchase
or construction of other assets useful in the business of such Borrower or its
Subsidiaries, (C) the monies are held in a Deposit Account in which Agent has a
perfected first-priority security interest, and (D) such Borrower or its
Subsidiaries, as applicable, complete such replacement, purchase, or
construction within 365 days after the initial receipt of such monies, then the
Loan Party whose assets were the subject of such disposition shall have the
option to apply such monies to the costs of replacement of the assets that are
the subject of such sale or disposition or the costs of purchase or construction
of other assets useful in the business of such Loan Party unless and to the
extent that such applicable period shall have expired without such replacement,
purchase, or construction being made or completed, in which case, any amounts
remaining in the Deposit Account referred to in clause (c) above shall be paid
to Agent and applied in accordance with Section 2.4(f)(i); provided, that no
Borrower nor any of its Subsidiaries shall have the right to use such Net Cash
Proceeds to make such replacements, purchases, or construction in excess of
$4,000,000 in any given fiscal year. Nothing contained in this
Section 2.4(e)(ii) shall permit any Borrower or any of its Subsidiaries to sell
or otherwise dispose of any assets other than in accordance with Section 6.4.”
 
 
5

--------------------------------------------------------------------------------

 
(h) Section 2.4(e) of the Credit Agreement is hereby further amended by
inserting after Section 2.4(e)(vii) the following new Sections 2.4(e)(viii) and
2.4(e)(ix):
 
“           (viii)           Borrowing Base (Real Property Sublimit Loans). If,
with respect to any Eligible Real Property, at any time, (A) the aggregate
outstanding amount of such Real Property Sublimit Loans on such date exceeds
(B) the Real Property Sublimit Formula Amount with respect to such Eligible Real
Property reflected in the Borrowing Base Certificate most recently delivered by
Borrowers to Agent, then Borrowers shall immediately prepay the Obligations in
accordance with Section 2.4(f)(i) in an aggregate amount equal to the amount of
such excess.
 
(ix)           Dispositions (Real Property Sublimit Loans). Within 1 Business
Day of the date of receipt by any Borrower or any of its Subsidiaries of the Net
Cash Proceeds of any voluntary or involuntary sale, expropriations, or
disposition by such Borrower or any of its Subsidiaries of assets (including
casualty losses or condemnations but excluding sales or dispositions which
qualify as Permitted Dispositions under clauses (a), (e), or (n) of the
definition of Permitted Dispositions) constituting Eligible Real Property or
Real Property Collateral that is the subject of Real Property Sublimit Loans,
Borrowers shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f)(i) in an amount equal to 100% of such Net Cash
Proceeds (including condemnation or expropriation awards and payments in lieu
thereof) received by such Person in connection with such sales or dispositions.
Nothing contained in this Section 2.4(e)(ix) shall permit any Borrower or any of
its Subsidiaries to sell or otherwise dispose of any assets other than in
accordance with Section 6.4.”
 
(i) Section 2.4(f) of the Credit Agreement is hereby amended by inserting after
Section 2.4(f)(i) the following new Sections 2.4(f)(ii) and 2.4(f)(iii):
 
“           (ii)           Each prepayment pursuant to Section 2.4(d) or
2.4(e) (other than Section 2.4(e)(viii) or Section 2.4(e)(ix)) applied to the
outstanding principal amount of the Revolving Loans pursuant to this Agreement
will be deemed to have been applied as follows: first, to the outstanding
principal amount of all Revolving Loans other than Real Property Sublimit Loans,
until paid in full; and second, to the outstanding principal amount of all Real
Property Sublimit Loans. Each such prepayment deemed to have been applied to the
outstanding principal amount of the Real Property Sublimit Loans pursuant to
this Section 2.4(f)(ii) shall (A) permanently reduce the Maximum Real Property
Sublimit Amount by an amount equal to the amount of such prepayment, until the
Maximum Real Property Sublimit Amount is reduced to zero (but no such repayment
shall reduce the Maximum Revolver Amount); (B) be applied to the outstanding
principal amount of all Real Property Sublimit Loans on a pro rata basis; and
(C) be further applied against the remaining installments of principal of each
Real Property Sublimit Loan in the inverse order of maturity (for the avoidance
of doubt, any amount that is due and payable on the Maturity Date shall
constitute an installment).
 
 
6

--------------------------------------------------------------------------------

 
(iii)           Each prepayment pursuant to Section 2.4(e)(viii) or
Section 2.4(e)(ix) applied to the outstanding principal amount of the Revolving
Loans pursuant to this Agreement will be deemed to have been applied as follows:
first, to the outstanding principal amount of the Real Property Sublimit Loans
of which the applicable Eligible Real Property or Real Property Collateral is
the subject, until paid in full; second, to the outstanding principal amount of
all Revolving Loans other than the other Real Property Sublimit Loans, until
paid in full; and third, to the outstanding principal amount of all other Real
Property Sublimit Loans. Each such prepayment deemed to have been applied to the
outstanding principal amount of the Real Property Sublimit Loans pursuant to
this Section 2.4(f)(iii) shall (A) permanently reduce the Maximum Real Property
Sublimit Amount by an amount equal to the amount of such prepayment, until the
Maximum Real Property Sublimit Amount is reduced to zero (but no such prepayment
shall reduce the Maximum Revolver Amount); (B) be applied to the outstanding
principal amount of the Real Property Sublimit Loans of which the applicable
Eligible Real Property or Real Property Collateral is the subject on a pro rata
basis; (C) be further applied against the remaining installments of principal of
each such Real Property Sublimit Loan in the inverse order of maturity (for the
avoidance of doubt, any amount that is due and payable on the Maturity Date
shall constitute an installment); (D) if applicable, be applied to the
outstanding principal amount of all other Real Property Sublimit Loans on a pro
rata basis; and (E) if applicable, be further applied against the remaining
installments of principal of each such other Real Property Sublimit Loan in the
inverse order of maturity (for the avoidance of doubt, any amount that is due
and payable on the Maturity Date shall constitute an installment).”
 
(j) Sections 2.6(a) of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
“           (a)           Interest Rates. Except as provided in Section 2.6(c),
all Obligations (except for undrawn Letters of Credit) that have been charged to
the Loan Account pursuant to the terms hereof shall bear interest as follows:
 
(i)           if the relevant Obligation is (A) a LIBOR Rate Loan that
constitutes a Real Property Sublimit Loan, at a per annum rate equal to the
LIBOR Rate plus the LIBOR Rate Margin plus 0.50%, or (B) a Base Rate Loan that
constitutes a Real Property Sublimit Loan, at a per annum rate equal to the Base
Rate plus the Base Rate Margin plus 0.50%;
 
(ii)           if the relevant Obligation is (A) a LIBOR Rate Loan that does not
constitute a Real Property Sublimit Loan, at a per annum rate equal to the LIBOR
Rate plus the LIBOR Rate Margin, or (B) a Base Rate Loan that does not
constitute a Real Property Sublimit Loan, at a per annum rate equal to the Base
Rate plus the Base Rate Margin; and
 
(iii)           otherwise, at a per annum rate equal to the Base Rate plus the
Base Rate Margin.”
 
 
7

--------------------------------------------------------------------------------

 
(k) Section 3 of the Credit Agreement is hereby amended by inserting after
Section 3.5 the following new Section 3.6:
 
“           3.6           Conditions Precedent to Real Property Sublimit Loans.
The obligation of the Lender Group (or any member thereof) to make any Real
Property Sublimit Loans in connection with a requested Borrowing hereunder at
any time shall be subject to the following additional conditions precedent:
 
(a)           the conditions set forth in Section 3.2 are satisfied at such
time;
 
(b)           the notice of the requested Borrowing identifies, in form and
substance reasonably satisfactory to Agent, the Eligible Real Property that is
to be the subject of the Real Property Sublimit Loans to be made in connection
with the requested Borrowing;
 
(c)           Agent shall have received the following Additional Documents for
or with respect to the Eligible Real Property that is to be the subject of the
Real Property Sublimit Loans to be made in connection with the requested
Borrowing:
 
(i)           one or more Mortgages;
 
(ii)           one or more appraisals satisfactory to Agent;
 
(iii)           one or more mortgagee title insurance policies (or marked
commitments to issue the same) issued by a title insurance company satisfactory
to Agent (each, a “Mortgage Policy”), in amounts satisfactory to Agent and
otherwise in form and substance satisfactory to Agent, assuring Agent that each
Mortgage on the applicable Eligible Real Property is a valid and enforceable
first-priority mortgage Lien on such Eligible Real Property free and clear of
all defects and encumbrances except Permitted Liens;
 
(iv)           one or more phase-I environmental reports prepared and issued by
an environmental consultant acceptable to Agent, the scope and results of which
are acceptable to Agent;
 
(v)           a real estate survey with respect to each parcel composing such
Eligible Real Property prepared and issued by a surveyor acceptable to Agent,
the scope and results of which are acceptable to Agent; and
 
(vi)           all other Additional Documents as Agent may reasonably request,
in form and substance reasonably satisfactory to Agent;
 
(d)           none of the applicable Eligible Real Property is or was the
subject of any Real Property Sublimit Loan made in connection with any prior
Borrowing;
 
(e)           the aggregate original principal amount of all Real Property
Sublimit Loans made on or before the date of the requested Borrowing (including
the Real Property Sublimit Loans to be made in connection with the requested
Borrowing) does not exceed the Initial Maximum Real Property Sublimit Amount;
and
 
 
8

--------------------------------------------------------------------------------

 
(f)           the aggregate original principal amount of the Real Property
Sublimit Loans to be made in connection with the requested Borrowing does not
exceed the lesser of (i) an amount equal to the result of (A) the Maximum Real
Property Sublimit Amount at such time, minus (B) the amount of any applicable
Reserves, minus (C) the aggregate original principal amount of all Real Property
Sublimit Loans made on or before the date of the requested Borrowing (other than
the Real Property Sublimit Loans to be made in connection with the requested
Borrowing), and (ii) the Real Property Sublimit Formula Amount for the
applicable Eligible Real Property.”
 
(l) Section 4.4(b) of the Credit Agreement is hereby amended by replacing
“subject only to the filing of financing statements” with “subject only to the
filing of financing statements and the recordation of the Mortgages”.
 
(m) Section 4.6(b) of the Credit Agreement is hereby amended by replacing each
instance of “Closing Date” with “Amendment No. 2 Effective Date”.
 
(n) Section 4.14 of the Credit Agreement is hereby amended as follows: (1) by
replacing each of the first and third instance of “Closing Date” with “Amendment
No. 2 Effective Date”; and (2) by replacing “after giving effect to the closing
hereunder on the Closing Date” with “after giving effect to Amendment No. 2 on
the Amendment No. 2 Effective Date”.
 
(o) Section 4.26 of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
“           4.26           Eligible Equipment; Eligible Real Property.
 
(a)           As to each item of Equipment that is identified by Borrowers as
Eligible Branch-Use Equipment or Eligible Rolling Stock Equipment in a Borrowing
Base Certificate submitted to Agent, such Equipment is not excluded as
ineligible by virtue of one or more of the excluding criteria (other than any
Agent-discretionary criteria) set forth in the definition of Eligible Equipment.
 
(b)           As to each item of Real Property that is identified by Borrowers
as Eligible Real Property in a Borrowing Base Certificate submitted to Agent,
such Real Property is not excluded as ineligible by virtue of one or more of the
excluding criteria (other than any Agent-discretionary criteria) set forth in
the definition of Eligible Real Property.”
 
(p) Section 4.31 of the Credit Agreement is hereby deleted in its entirety.
 
(q) Section 5.6 of the Credit Agreement is hereby amended by replacing each
instance of “Closing Date” with “Amendment No. 2 Effective Date”.
 
(r) Section 5.11 of the Credit Agreement is hereby amended by replacing
“(including policies of title insurance or other documentation with respect to
all Real Property owned in fee and subject to a mortgage)” with “(including
policies of title insurance or other documentation with respect to all Real
Property Collateral, including, without limitation, any Real Property Collateral
that Borrowers desire to be or become Eligible Real Property)”.
 
 
9

--------------------------------------------------------------------------------

 
(s) Section 5.12 of the Credit Agreement is hereby amended by inserting after
“(whether now owned or hereafter arising or acquired, tangible or intangible,
real or personal),” and before “and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents” the
following: “to create and perfect Liens in favor of Agent in any Real Property
Collateral (including, without limitation, any Real Property Collateral that
Borrowers desire to be or become Eligible Real Property),”.
 
(t) Section 6.6(a)(i) of the Credit Agreement is hereby amended by replacing
“$20,000,000” with “$22,000,000”.
 
(u) Section 6.7(g) of the Credit Agreement is hereby amended by replacing
“$20,000,000” with “$22,000,000”.
 
(v) Section 6.16 of the Credit Agreement is hereby deleted in its entirety
 
(w) Section 14.1(c) of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
“           (c)           No amendment, waiver, modification, elimination, or
consent shall do any of the following, in each case without written consent of
Agent, Borrowers and the Supermajority Lenders: (i) amend, modify, or eliminate
the definition of Borrowing Base, Borrowing Base (Individual), or any of the
defined terms (including, without limitation, the definitions of Eligible
Accounts, Eligible Branch-Use Equipment, Eligible Equipment, Eligible Fleet
Inventory, Eligible Inventory, Eligible Real Property, Eligible Rolling Stock
Equipment, Eligible Step Inventory, and Real Property Sublimit Formula Amount)
that are used in any such definition to the extent that any such change results
in more credit being made available to one or more Borrowers based upon the
Borrowing Base or any Borrowing Base (Individual), but not otherwise;
(ii) amend, modify, or eliminate the definition of Initial Maximum Real Property
Sublimit Amount, Maximum Revolver Amount, or Maximum Real Property Sublimit
Amount; (iii) change Section 2.1(c); or (iv) permit any principal amount of a
Real Property Sublimit Loan that is repaid or prepaid to be reborrowed.”
 
(x) The definition of “Acquisition” in Schedule 1.1 to the Credit Agreement is
hereby amended to read in its entirety as follows:
 
“           “Acquisition” means (a) the purchase or other acquisition by a
Person or its Subsidiaries of all or substantially all of the assets of (or any
division or business line of) any other Person, (b) the purchase or other
acquisition (whether by means of a merger, amalgamation, consolidation, or
otherwise) by a Person or its Subsidiaries of all or substantially all of the
Equity Interests of any other Person, or (c) without duplication of clause (a)
of this definition, the purchase or other acquisition by a Person or its
Subsidiaries of any Real Property.”
 
 
10

--------------------------------------------------------------------------------

 
(y) Clause (f) of the definition of “Borrowing Base” in Schedule 1.1 to the
Credit Agreement is hereby amended to read in its entirety as follows:
 
“           (f)           the lesser of:
 
(i)           the Maximum Real Property Sublimit Amount at such time, and
 
(ii)           the Real Property Sublimit Formula Amount for all Eligible Real
Property at such time; minus”
 
(z) Clause (g) of the definition of “Borrowing Base” in Schedule 1.1 to the
Credit Agreement is hereby amended by replacing “reserves” with “Reserves”.
 
(aa) The definition of “Fee Letter” in Schedule 1.1 of the Credit Agreement is
hereby amended by replacing “Amendment No. 5 Effective Date” with “Amendment
No. 2 Effective Date”.
 
(bb) Clause (b) of the definition of “Fixed Charges” in Schedule 1.1 of the
Credit Agreement is hereby amended to read in its entirety as follows:
 
“(b) principal payments in respect of Indebtedness (including, in respect of
Real Property Sublimit Loans) that are required to be paid during such period,”
 
(cc) The definition of “Harper” in Schedule 1.1 of the Credit Agreement is
hereby amended to read in its entirety as follows:
 
“           “Harper” means Harper’s Hot Shot Service, Inc., a Kentucky
corporation that, prior to its dissolution, was a Subsidiary of Pac-Van. Harper
was dissolved on November 21, 2014.”
 
(dd) The definition of “Loan Documents” in Schedule 1.1 of the Credit Agreement
is hereby amended by inserting after “the Letters of Credit,” and before “the
Trademark Security Agreement” the following: “each Mortgage,”
 
(ee) The definition of “Maximum Revolver Amount” in Schedule 1.1 of the Credit
Agreement is hereby amended by replacing “$200,000,000” with “$220,000,000.”
 
(ff) Clause (k) of the definition of “Permitted Acquisition” in Schedule 1.1 to
the Credit Agreement is hereby amended by replacing “$30,000,000” with
“$80,000,000.”
 
(gg) Clause (d) of the definition of “Permitted Liens” in Schedule 1.1 to the
Credit Agreement is hereby amended by replacing “Closing Date” with “Amendment
No. 2 Effective Date”.
 
(hh) The definition of “Reserves” in Schedule 1.1 of the Credit Agreement is
hereby amended by replacing “and Inventory Reserves” with “Inventory Reserves,
and Real Property Reserves”.
 
 
11

--------------------------------------------------------------------------------

 
(ii) Schedule 1.1 to the Credit Agreement is hereby further amended by inserting
the following new definitions in the appropriate alphabetical order:
 
“           “Amendment No. 2 Effective Date” means the effective date of an
Amendment to Loan Documents dated as of January 6, 2015, between Agent, certain
of the Lenders, and certain of the Loan Parties, which effective date is
January 6, 2015.
 
“Eligible Real Property” means Real Property Collateral that Borrowers have
requested to be Eligible Real Property, that complies with each of the
representations and warranties respecting Eligible Real Property made in the
Loan Documents, and that is not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent’s Permitted Discretion to address
the results of any appraisal performed by Agent from time to time after the
Amendment No. 2 Effective Date. An item of Real Property Collateral shall not be
included in Eligible Real Property if:
 
(a)           a Borrower or a Qualified Subsidiary Guarantor does not have good,
valid, and marketable title thereto,
 
(b)           it is not located in the continental United States,
 
(c)           it is not subject to a valid and perfected first-priority Lien in
favor of Agent,
 
(d)           it is Real Property Collateral in respect of which Agent has not
received all of the following: (i) the Additional Documents described in
Section 3.6(c); and (ii) if the Borrower or Qualified Subsidiary Guarantor that
owns such Real Property Collateral leases it to one or more other Persons
(including, without limitation, one or more Affiliates of such Borrower or
Qualified Subsidiary Guarantor), a copy (executed or certified, as appropriate)
of each such lease and a subordination agreement, in form and substance
reasonably satisfactory to Agent, duly executed and delivered, with respect to
each such lease,
 
(e)           without duplication of clauses (c) and (d) above, it is Real
Property Collateral in respect of which Borrowers and Qualified Subsidiary
Guarantors have not complied with Sections 5.11 and/or 5.12, as applicable,
 
(f)           it is not used in the business of the Loan Parties, or
 
(g)           it is Real Property Collateral that was the subject of one or more
Real Property Sublimit Loans that have been repaid in full.
 
“Initial Maximum Real Property Sublimit Amount” means $20,000,000.
 
“Maximum Real Property Sublimit Amount” means the Initial Maximum Real Property
Sublimit Amount, decreased by the amount of payments of outstanding principal of
the Real Property Sublimit Loans made in accordance with Sections 2.1(b),
2.4(d), and 2.4(e) of the Agreement.
 
 
12

--------------------------------------------------------------------------------

 
“Mortgage” means each mortgage, deed of trust, or deed to secure debt executed
and delivered by a Borrower or one of its Subsidiaries in favor of Agent, in
form and substance reasonably satisfactory to Agent, that encumber Real Property
Collateral.
 
“Mortgage Policy” shall have the meaning set forth in Section 3.6(c)(iii)
hereof.
 
“Real Property Collateral” means (a) the Real Property identified on
Schedule R-1 to the Agreement and (b) any Real Property acquired by any Borrower
or one of its Subsidiaries after the Amendment No. 2 Effective Date (i) that is
the subject of (or requested by Borrowers to be the subject of) a Real Property
Sublimit Loan, or (ii) except as otherwise agreed to by Agent in its sole
discretion, with an appraised fair market value in excess of $500,000.
 
“Real Property Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion or in its
Permitted Discretion upon the request of any Lender and, in any such case,
subject to Section 2.1(c), to establish and maintain with respect to the
Eligible Real Property or the Maximum Real Property Sublimit Amount (including
reserves with respect to (a) conditions relating to compliance with applicable
Environmental Laws and (b) other conditions affecting appraised fair market
value).
 
“Real Property Sublimit Formula Amount” means, as of any date of determination,
with respect to any Eligible Real Property, an amount equal to the lesser of (a)
the product of 85%, multiplied by the value (calculated at the lower of cost or
market on a basis consistent with Loan Parties’ historical accounting practices)
of such Eligible Real Property, and (b) the product of 70%, multiplied by the
appraised fair market value (as determined by reference to the most recent
applicable appraisal received by Agent from an appraisal company selected by
Agent) of such Eligible Real Property.
 
“Real Property Sublimit Loan” means each portion of the Revolving Loans made on
account of Availability under clause (f) of the definition of Borrowing Base.”
 
(jj) Schedule C-1 to the Credit Agreement is hereby amended to read in its
entirety as set forth in Exhibit D to this Agreement.
 
(kk) Schedules A-2, D-1, P-1, P-2, 4.1(b), 4.1(c), 4.1(d), 4.6(b), 4.10, 4.11,
4.14, 4.24, 4.27, 5.6, 5.14, and 6.5 to the Credit Agreement are hereby amended
(including in connection with the joinder of GFNRC to the Credit Agreement) to
read in their entirety as set forth in Exhibit E to this Agreement.
 
(ll) The schedules to the Credit Agreement are hereby further amended by
inserting a new Schedule R-1 as set forth in Exhibit F to this Agreement.
 
 
13

--------------------------------------------------------------------------------

 
6. Representations. To induce Agent and the Lenders to enter into this
Agreement, each Borrower hereby represents to Agent and the Lenders as follows:
 
(1)  
that that Borrower is duly authorized to execute and deliver this Agreement and
is and will continue to be duly authorized to borrow monies under the Credit
Agreement, as amended by this Agreement, and to perform its obligations under
the Credit Agreement, as amended by this Agreement;

 
(2)  
that the execution and delivery of this Agreement and the performance by that
Borrower of its obligations under the Credit Agreement, as amended by this
Agreement, do not and will not conflict with any provision of law or of the
articles of incorporation or bylaws of that Borrower or of any agreement binding
upon that Borrower;

 
(3)  
that the Credit Agreement, as amended by this Agreement, is a legal, valid, and
binding obligation of that Borrower, enforceable against that Borrower in
accordance with its terms, except as enforceability is limited by bankruptcy,
insolvency, or other similar laws of general application affecting the
enforcement of creditors’ rights or by general principles of equity limiting the
availability of equitable remedies;

 
(4)  
that the representations and warranties set forth in Section 4 of the Credit
Agreement, as amended by this Agreement, are true and correct in all material
respects (but if any representation or warranty is by its terms qualified by
concepts of materiality, that representation or warranty is true and correct in
all respects), in each case with the same effect as if such representations and
warranties had been made on the date of this Agreement, with the exception that
all references to the financial statements mean the financial statements most
recently delivered to Agent except for such changes as are specifically
permitted under the Credit Agreement and except to the extent that any such
representation or warranty expressly relates to an earlier date;

 
(5)  
that that Borrower has complied with and is in compliance with all of the
covenants set forth in the Credit Agreement, as amended by this Agreement,
including those set forth in Section 5, Section 6, and Section 7 of the Credit
Agreement; and

 
(6)  
that as of the date of this Agreement, no Default or Event of Default has
occurred and is continuing.

 
7. Conditions. The effectiveness of this Agreement is subject to satisfaction of
the following conditions:
 
(1)  
that Agent has received this Agreement executed by Agent, the Lenders, and
Borrowers;

 
(2)  
that Agent has received an amendment to the Intercompany Subordination
Agreement, in form and substance reasonably satisfactory to Agent, executed by
each applicable Person;

 
(3)  
that Agent has received a fee letter, in form and substance reasonably
satisfactory to Agent, executed by each applicable Person;

 
 
14

--------------------------------------------------------------------------------

 
(4)  
that Agent has received evidence satisfactory to Agent that Borrowers will have
Excess Availability plus Qualified Cash of at least $22,000,000 immediately
after giving effect to the transactions contemplated by this Agreement or to be
effected under the Credit Agreement, as amended by this Agreement, on or before
the effective date of this Agreement (including, without limitation, the payment
of all fees and expenses required to be paid by Borrowers on or before the
effective date of this Agreement under this Agreement, the Credit Agreement, or
the other Loan Documents);

 
(5)  
that Agent has received copies (executed or certified, as appropriate) of all
other legal documents or minutes of proceedings taken in connection with the
execution and delivery of this Agreement to the extent Agent or its counsel
reasonably requests;

 
(6)  
that Borrowers have paid all fees and expenses required to be paid by Borrowers
on the date of this Agreement under this Agreement, the Credit Agreement, or the
other Loan Documents; and

 
(7)  
that all legal matters incident to the execution and delivery of this Agreement
are satisfactory to Agent and its counsel.

 
8. Release. Each Borrower hereby waives and releases any and all current
existing claims, counterclaims, defenses, or set-offs of every kind and nature
which it has or might have against Agent or any Lender arising out of, pursuant
to, or pertaining in any way to the Credit Agreement, any and all documents and
instruments delivered in connection with or relating to the foregoing, or this
Agreement. Each Borrower hereby further covenants and agrees not to sue Agent or
any Lender or assert any claims, defenses, demands, actions, or liabilities
against Agent or any Lender which occurred prior to or as of the date of this
Agreement arising out of, pursuant to, or pertaining in any way to the Credit
Agreement, any and all documents and instruments delivered in connection with or
relating to the foregoing, or this Agreement.
 
9. Miscellaneous.
 
(a) This Agreement is governed by, and is to be construed in accordance with,
the laws of the State of Illinois. Each provision of this Agreement is severable
from every other provision of this Agreement for the purpose of determining the
legal enforceability of any specific provision.
 
(b) This Agreement binds Agent, the Lenders, and Borrowers and their respective
successors and assigns, and will inure to the benefit of Agent, the Lenders, and
Borrowers and the successors and assigns of Agent and each Lender.
 
(c) Except as specifically modified or amended by the terms of this Agreement,
all other terms and provisions of the Credit Agreement and the other Loan
Documents are incorporated by reference in this Agreement and in all respects
continue in full force and effect. Each Borrower, by execution of this
Agreement, hereby reaffirms, assumes, and binds itself to all of the
obligations, duties, rights, covenants, terms, and conditions that are contained
in the Credit Agreement and the other Loan Documents.
 
(d) Each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” or words of like import, and each reference to the Credit Agreement in
any and all instruments or documents delivered in connection therewith, will be
deemed to refer to the Credit Agreement, as amended by this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
(e) This Agreement is a Loan Document. Each Borrower acknowledges that Agent’s
reasonable costs and out-of-pocket expenses (including reasonable attorneys’
fees) incurred in drafting this Agreement and in amending the Loan Documents as
provided in this Agreement constitute Lender Group Expenses.
 
(f) The parties may sign this Agreement in several counterparts, each of which
will be deemed to be an original but all of which together will constitute one
instrument.
 
[Signature pages to follow]
 

 
16

--------------------------------------------------------------------------------

 

The parties are signing this Amendment No. 2 to Amended and Restated Credit
Agreement as of the date stated in the introductory clause.

         
PAC-VAN, INC.,
as a Borrower
 
 
By:  
/s/ Christopher A. Wilson
 
Name: 
Christopher A. Wilson
 
Title
Secretary




         
LONE STAR TANK RENTAL INC.,
as a Borrower
 
 
By:  
/s/ Christopher A. Wilson
 
Name: 
Christopher A. Wilson
 
Title
Secretary




         
GFN REALTY COMPANY, LLC,
as a Borrower
 
 
By:  
/s/ Christopher A. Wilson
 
Name: 
Christopher A. Wilson
 
Title
Secretary


Signature page to Amendment No. 2 to Amended and Restated Credit Agreement
(Pac-Van)


 
 

--------------------------------------------------------------------------------

 



 

         
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent and as a Lender
 
 
By:  
/s/ Brian Hynds
 
Name: 
Brian Hynds
   
Its Authorized Signatory



 

Signature page to Amendment No. 2 to Amended and Restated Credit Agreement
(Pac-Van)


 
 

--------------------------------------------------------------------------------

 

 


 

         
HSBC BANK USA, N.A.,
as a Lender
 
 
By:  
/s/ Steven T. Brennan
 
Name: 
Steven T. Brennan
   
Its Authorized Signatory



 


 

Signature page to Amendment No. 2 to Amended and Restated Credit Agreement
(Pac-Van)


 
 

--------------------------------------------------------------------------------

 



 

         
THE PRIVATEBANK AND TRUST COMPANY,
as a Lender
 
 
By:  
/s/ Lyle Griffith
 
Name: 
Lyle Griffith
   
Its Authorized Signatory



 


 

Signature page to Amendment No. 2 to Amended and Restated Credit Agreement
(Pac-Van)


 
 

--------------------------------------------------------------------------------

 



 

         
CAPITAL ONE BUSINESS CREDIT CORP.,
as a Lender
 
 
By:  
/s/ Ron Walker
 
Name: 
Ron Walker
   
Its Authorized Signatory



 


 

Signature page to Amendment No. 2 to Amended and Restated Credit Agreement
(Pac-Van)


 
 

--------------------------------------------------------------------------------

 



 

         
ONEWEST BANK N.A.,
f/k/a OneWest Bank, FSB,
as a Lender
 
 
By:  
/s/ Hillary Savoie
 
Name: 
Hillary Savoie
   
Its Authorized Signatory



 


 
Signature page to Amendment No. 2 to Amended and Restated Credit Agreement
(Pac-Van)

